UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1June 30, 2014. oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 333-141875 IGEN Networks Corp. (Exact name of registrant as specified in its charter) Nevada 20-5879021 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 119 North Henry Street, Alexandria, Virginia, 22314 (Address of principal executive offices) (Zip Code) 1-888-244-3650 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x The number of shares of the registrant's common stock issued and outstanding as of August 15, 2014 is 23,888,090 Table of Contents TABLE OF CONTENTS PART I Page ITEM 1. FINANCIAL STATEMENTS F-1 to F-15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4. CONTROLS AND PROCEDURES 6 PART II ITEM 1. LEGAL PROCEEDINGS 7 ITEM 1A. RISK FACTORS 7 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 7 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 7 ITEM 4. MINE SAFETY DISCLOSURES 7 ITEM 5. OTHER INFORMATION 7 ITEM 6. EXHIBITS 8 Table of Contents Part I FINANCIAL INFORMATION Item 1.Financial Statements The Company’s unaudited condensed interim consolidated financial statements for the six month period ended June 30, 2014 are included herewith. IGEN NETWORKS CORP. Condensed Interim Consolidated Financial Statements For the six months ended June 30, 2014 F-1 Table of Contents IGEN NETWORKS CORP. Condensed Interim Consolidated Balance Sheets (Expressed in U.S. dollars) (Unaudited) Note June 30,2014 December 31, 2013 $ $ Assets Current Cash Accounts receivable 6 GST receivable Due from equity investee 6 - Inventories 3 (j) - Prepaid expenses Investment in an associate 4 Investment 4 Equipment 5 Goodwill 2 - Security deposit - Total Assets Liabilities and Shareholders' Equity Current Accounts payable 6 Accrued liabilities Deferred revenue 3 (k) - Convertible debentures 8 - Derivative liabilities 8 - Non-current Convertible debentures 8 Derivative liabilities 8 Total liabilities Shareholders’ Equity Capital Stock: Authorized - 375,000,000 common shares with $0.001 par value Issued and outstanding -23,838,090 and 18,771,669 respectively 7 Additional paid-in capital 7 Accumulated other comprehensive loss ) ) Deficit accumulated ) ) Shareholders' Equity Total Liabilities and Shareholders' Equity Approved on Behalf of the Board "Neil Chan" Director "Richard Freeman" Director The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents IGEN NETWORKS CORP. Condensed Interim Consolidated Statements of Operations (Expressed in U.S. dollars) (Unaudited) Three Months EndedJune 30, Six Months EndedJune 30, Note $ Revenue Management services 6 67 Commission fees 6 Sales, hardware - - Sales, services - - Revenue, total Cost of goods sold - - Gross profit Expenses Advertising and selling expenses 6 Consulting and business development fees Depreciation General and administrative 6 Interest expense Management fees Professional fees Salaries - - Stock-based compensation 7 Transfer agent & filing fees Travel and accommodation Total Loss before others: ) Accretion ) - ) - Change in derivative liabilities ) - - Change in fair value of convertible debenture 8 - - Share of losses from investment in an associate 4 ) Net loss ) Other comprehensive Loss: Net loss for the period ) Foreign currency translation adjustment ) ) ) Total comprehensive loss ) Net Loss per share, basic and diluted ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents IGEN NETWORKS CORP. Condensed Interim Consolidated Statements of Cash Flows (Expressed in U.S. dollars) (Unaudited) Six Months Ended June 30, Note Cash Flows from Operating Activities $ $ Net loss ) ) Items not affecting cash: Accretion - Change in derivative liabilities ) - Change in fair value, convertible debenture ) - Depreciation Share of losses from investment in an associate Shares issued for services Stock-based compensation Other, including net changes in other non-cash balances: Accounts receivable ) ) Due from an equity investee ) - GST receivable ) Inventory ) - Prepaid - Accounts payable, accrued liabilities and deferred revenue ) Net cash used in operating activities ) ) Cash Flows from Investing Activities Cash used in acquisition of equipment - ) Acquisition of cash, business acquisition 2 - Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities Proceeds from issuance of convertible debentures - Proceeds received from options/warrants exercise - Proceeds from issuance of units, private placement 7 - Net cash provided by financing activities Effect of exchange rate on cash ) ) Net increase in cash Cash, beginning of period Cash, end of period See Note 11 for supplemental information to these statements of cash flow The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents IGEN NETWORKS CORP. Condensed Interim Consolidated Statement of Stockholders' Equity (Deficit) (Expressed in U.S. dollars) (Unaudited) Accumulated Additional Other Total Common Stock Paid-in Comprehensive Deficit Stockholders’ Note Shares Amount Capital Loss Accumulated Equity $ Balance December 31, 2012 - ) Exercised options on March 25, 2013 at $0.09 per share - - Exercised options on October 11 and November 4, 2013 at $0.09 per share - - Shares issuance - acquisition of Gogiro shares - - Shares issuance - consulting services on June 4, 2013 - - Stock based compensation - Share issuance for cash on December 5 and 10, 2013 at $0.10 per share - - Foreign currency translation adjustment - - - ) - ) Net loss for the year - ) ) Balance December 31, 2013 ) ) Units issued for cash at $0.08/unit 7 - - Shares issued for cash at $0.08/unit 7 - - Shares issued for cash at $0.15/share 7 - - Shares issued for cash at $0.13/share 7 - - Shares issued for acquisition of Nimbo 2 - - Shares issued for services - - Stock based Compensation Foreign currency translation adjustment - - - ) - ) Net loss for the period - ) The accompanying notes are an integral part of these consolidated financial statements. F-5 Table of Contents IGEN NETWORKS CORP. Notes to Interim Consolidated Financial Statements (Unaudited) For the Six Month period ended June 30, 2014 (Expressed in U.S. dollars) 1. Nature and continuance of operations IGEN Networks Corp, together with its wholly owned subsidiary IGEN Business Solutions Inc., (collectively “IGEN”, or the “Company”) was incorporated in the State of Nevada on November 14, 2006.The Company has been primarily in a development state since inception pursuing a variety of different technologies and markets. Commencing January 1, 2012, the Company is no longer a Development Stage Company, as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (”ASC”) 915, Development Stage Entities, after the Company took on new investment, new management, and a new business model in September of 2011.IGEN’s primary business is investing in and managing for growth private high-tech companies that offer products and services in the domains of wireless broadband, Software as a Service, and Machine to Machine solutions.A secondary part of IGEN’s business is negotiating distribution agreements with relevant organizations and selling their products and services through the distribution channels of our portfolio companies, or newly developed IGEN sales channels. Commencing May 5, 2014, the Company was also in the business of providing vehicle tracking and recovery solutions to the automotive and power sport industries after the acquisition of Nimbo, LLC (Note 2). These consolidated interim financial statements have been prepared on a going concern basis, which imply the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company generated revenue for the first time in the fourth quarter of 2011 and continued to grow revenue into 2014.The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, on the ability of the company to grow its revenue base, on its ability to successfully grow the companies in which it is invested, and on the ability of the Company to obtain necessary equity financing to both support the latter objectives and to invest in and grow new companies. The Company has recurring losses since inception and had accumulated losses of $5,493,393 as at June 30, 2014.These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. Although there are no assurances that management’s plans will be realized, management believes that the Company will be able to continue operations into the future.These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Business Acquisition Effective May 5, 2014 (the “Acquisition Date”), the Company controlled Nimbo, LLC (“Nimbo”), a corporation incorporated in Texas U.S.A., by acquiring 100% of the voting equity interest (the “Acquisition”) of Nimbo. Nimbo is in the business of providing vehicle tracking and recovery solutions to the automotive and power sport industries. The Company intends on applying human resources and capital to help Nimbo grow.The Company issued 2,500,000 common shares as consideration of the Acquisition. The fair value of these common shares was $475,000, which was determined on the basis of the closing price of Igen’s common share on the Acquisition Date. In accordance with the FASB ASC 805, the Acquisition has been accounted for as a purchase of a business and the Company is identified as the acquirer. The fair value of the purchase consideration of $475,000 was allocated to the assets acquired and liabilities assumed based on the estimated fair values on the date of acquisition as described below: Assets acquired Cash $ Accounts receivable (net of $9,258 provision for uncollectable) Inventory Prepaid Equipment Goodwill Total Less liabilities assumed: Accounts payable, accrued liabilities, and deferred revenue Fair value of assets acquired, net of liabilities assumed $ F-6 Table of Contents IGEN NETWORKS CORP. Notes to Interim Consolidated Financial Statements (Unaudited) For the Six Month period ended June 30, 2014 (Expressed in U.S. dollars) 2. Business Acquisition (continued) The above purchase price allocation is preliminary and the Company is continuing to evaluate the assets acquired and liabilities assumed, and these may be adjustments to the preliminary estimate of purchase date fair value as the Company completes the valuation process. The Company will finalize the purchase price allocation in the year ending December 31, 2014. The following table provides information of the revenue and net income (loss) of Nimbo Revenue Net income (loss) $ $ The actual result of Nimbo from May 6 to June 30, 2014 that has been consolidated to the Company’s interim consolidated income statements for the six months ended June 30, 2014 Pro-forma consolidated of the Company and Nimbo from January 1, to June 30, 2014 as if the Acquisition happened on January 1, 2014 ) Pro-forma consolidated of the Company and Nimbo from January 1, to June 30, 2013 as if the Acquisition happened on January 1, 2013 ) 3. Summary of Significant Accounting Policies a) Basic of presentation and consolidation These consolidated financial statements and related notes include the records of IGEN Networks Corp., its wholly owned subsidiary, IGEN Business Solutions Inc. and Nimbo. LLC. As discussed in Note 2, as of the completion of the Acquisition on May 5, 2014, the Company has started to consolidate the results of operation and cash flow of Nimbo to the Company’s consolidated financial statement.As a result, the consolidated interim statements of operations and consolidated interim statements of cash flow for the three and six months interim period (collectively the “2011 Comparative Figures”) include only the accounts of Igen. All intercompany transactions and balances have been eliminated. These consolidated interim financial statements are presented in accordance with accounting principles generally accepted in the United States, expressed in US dollars, and, in management’s opinion, have been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized as in the following: b) Use of estimates The preparation of these financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to donated expenses, and deferred income tax asset valuations. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. F-7 Table of Contents IGEN NETWORKS CORP. Notes to Interim Consolidated Financial Statements (Unaudited) For the Six Month period ended June 30, 2014 (Expressed in U.S. dollars) 3. Summary of Significant Accounting Policies (continued) c) Loss per share Basic earnings (loss) per share are computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted earnings per share give effect to all dilutive potential common shares outstanding during the period including stock options, using the treasury stock method, and convertible preferred stock, using the if-converted method. In computing diluted earnings (loss) per share, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock IGEN options or warrants. Diluted earnings (loss) per share exclude all dilutive potential shares if their effect is anti-dilutive. Because the effect of conversion of the Company’s dilutive securities is anti-dilutive, diluted loss per share is the same as basic loss per share for the periods presented. d)Financial instruments The Company adopted FASB ASC 820-10-50, “Fair Value Measurements”. This guidance defines fair value, establishes a three-level valuation hierarchy for disclosures of fair value measurement and enhances disclosure requirements for fair value measures. The three levels are defined as follows: - Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. - Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the assets or liability, either directly or indirectly, for substantially the full term of the financial instrument. - Level 3 inputs to valuation methodology are unobservable and significant to the fair measurement. The fair values of cash, accounts receivable, accounts payable and accrued liabilities approximate their carrying values due to the immediate or short-term maturity of these financial instruments. Foreign currency transactions are primarily undertaken in Canadian dollars. The fair value of cash is determined based on “Level 1” inputs and the fair value of derivative liability with convertible debt is determined based on “Level 2” inputs. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility to these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. Financial instrument that potentially subject the Company to concentrations of credit risk consists of cash. The Company places its cash in what it believes to be credit-worthy financial institutions. e) Equipment Office equipment and computer are recorded at cost. Amortization is provided annually at rates and methods over their estimated useful lives as follows, except in the year of acquisition when one half of the rate is used. Management reviews the estimates of useful lives of the assets every year and adjust them on prospective basis, if needed. Office equipment 20% declining balance Computer 55% declining balance Software 3 years straight line Property, plant and equipment are reviewed for impairment whenever events or changes in the circumstances indicate that the carrying value may not be recoverable. If the total of the estimated undiscounted future cash flows is less than the carrying value of the asset, an impairment loss is recognized for the excess of the carrying value over the fair value of the asset during the year the impairment occurs. Subsequent expenditure relating to an item of office equipment is capitalized when it is probable that future economic benefits from the use of the assets will be increased. F-8 Table of Contents IGEN NETWORKS CORP. Notes to Interim Consolidated Financial Statements (Unaudited) For the Six Month period ended June 30, 2014 (Expressed in U.S. dollars) 3. Summary of Significant Accounting Policies (continued) f)Revenue recognition The Company recognizes revenue when earned, specifically when all the following conditions are met: - Services are provided or products are delivered to customers. - There is clear evidence that an arrangement exists. - Amounts are fixed or can be determined. - The ability to collect is reasonably assured. - There is no significant obligation for future performance. - The amount of future returns can be reasonably estimated. g) Foreign currency transaction balances The Company’s reporting currency is the U.S. dollar. The consolidated financial statements of the Company are translated to U.S. dollars in accordance with ASC 830, Foreign Currency Translation Matters, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Assets and liabilities of the Company’s Canadian subsidiary are translated into U.S. dollars at the year-end exchange rates, and revenue and expenses are translated at the average exchange rates during the period. Exchange differences arising on translation are disclosed as a separate component of stockholders’ equity. h) Income taxes The Financial Accounting Standards Board (FASB) has issued FASB ASC 740-10. FASB ASC 740-10 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with prior literature FASB Statement No. 109, Accounting for Income Taxes. This standard requires a company to determine whether it is more likely than not that a tax position will be sustained upon examination based upon the technical merits of the position. If the more likely than not threshold is met, a company must measure the tax position to determine the amount to recognize in the financial statements. As a result of the implementation of this standard, the Company performed a review of its material tax positions in accordance with recognition and measurement standards established by FASB ASC 740-10. Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry-forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. i) Stock-based compensation The Company records stock-based compensation in accordance with ASC 718, “Compensation – Stock Compensation”, using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. The Company uses the Black-Scholes option pricing model to calculate the fair value of stock-based awards. This model is affected by the Company’s stock price as well as assumptions regarding a number of subjective variables. These subjective variables include, but are not limited to the Company’s expected stock price volatility over the term of the awards, and actual and projected employee stock option exercise behaviors. The value of the portion of the award that is ultimately expected to vest is recognized as an expense in the consolidated statement of operations over the requisite service period. F-9 Table of Contents IGEN NETWORKS CORP. Notes to Interim Consolidated Financial Statements (Unaudited) For the Six Month period ended June 30, 2014 (Expressed in U.S. dollars) 3. Summary of Significant Accounting Policies (continued) j) Inventories Inventories are stated at the lower of cost or market with cost being determined on a first-in, first-Out (FIFO) basis.Inventories as at December 31, 2013 and June 30, 2014 were solely finished goods that can be resold. There was no provision for inventory recorded during the year ended December 31, 2013 and six months ended June 30, 2014 k) Deferred revenue As at June 30, 2014, and December 31, 2013, the Company had deferred revenues of $46,500 and $Nil respectively. Annual service renewal fees are recorded as a component of deferred revenue in the balance sheets at the inception of the contract and are recognized as revenue evenly over the contract period, which is generally one year. l)Changes in accounting policies and recent accounting pronouncements The Company has not adopted new accounting policies since it most recent year ended December 31, 2013.The Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 4. Investment in an associates and Investment Investment The Company’s investment consists of 43 common shares of Machlink Inc. (“Machlink”) which is a private company conducting information technology business. The Company is not considered having significant influence in Machlink’s operations. The shares of Machlink do not have quoted market prices in an active market.On December 31, 2013 and March 31, 2014, the Company’s investment in Machlink had a carrying value of $150,000 which is the Company’s cost in this investment’s less impairment. Investment in an associate Pursuant to an option agreement, the Company incurred $50,000 and $50,000 (totaling $100,000) to acquire 200,000 and 200,000 (totaling 400,000) common shares of Gogiro Internet Group (“Gogiro”), a private Canadian Company, on November 23, 2011 and October 17, 2012 respectively. On March 12, 2013, the Company signed an agreement to acquire 2,078,080 shares of Gogiro through the issuance of 1,744,747 restricted common shares of the Company (the “Gogiro Acquisition”).Neil Chan, CEO and Director of both companies, would exchange 2,000,000 Gogiro shares for 1,666,667 restricted common shares of the Company.The proceeds of Gogiro Acquisition was $174,475 which was the fair value of the 1,744,747 restricted shares of the Company. Upon the completion of the Gogiro Acquisition in March 2013, the Company’s interest on Gogiro increased to 31.12% As a result, the Company has changed its method to account for its investment in Gogiro from “cost less impairment value” method to equity method as the Company’s interest on Gogiro has surpassed 20% whereby the Company is considered having significant influence on Gogiro. The Company’s weighted average ownership on Gogiro was 31.12 % and 30.37% during the March 12 to December 31, 2013 and six months ended June 30, 2014 (“2014 Six Months”) respectively. Consequently the Company has included Gogiro’s losses in the Company’s consolidated financial statements in accordance to the percentage ownership (31.12 % for fiscal 2013; 30.37% for 2014 Six Months). In addition, gains and losses resulting from 'upstream' and 'downstream' transactions between IGEN and Gogiro are recognised in IGEN’s consolidated financial statements only to the extent of unrelated investors' interests in Gogiro. Changes in carrying value of the Company’s investment in Gogiro are as follows: F-10 Table of Contents IGEN NETWORKS CORP. Notes to Interim Consolidated Financial Statements (Unaudited) For the Six Month period ended June 30, 2014 (Expressed in U.S. dollars) 4. Investment in an associates and Investment (continued) Number of Gogiro shares owned Amount ($) Balance, December 31, 2012 The acquisition of 1,744,747 shares of Gogiro Share of Gogiro’s loss during March 12 to December 31, 2013 (31.12%) - ) Balance, December 31, 2013 Share of Gogiro’s loss during 2014 Six Months (30.37%) ) The following table summarizes Gogiro's revenue, expenses and net loss on an aggregate basis without adjusting for IGEN's proportionate interest: 2014 Six Months $ Revenue Expense ) Other revenue Net loss ) 5.Equipment Net Book Value Cost Accumulated Amortization 2014/6/30 2013/12/31 Office equipment $ Computer Software - TOTAL $ 6.Related Party Transactions Related party transactions not disclosed elsewhere in these interim consolidated financial statements are as follows: As at June 30, 2014, the Company had an amount owing from Gogiro of $14,055 (CAD$ 15,000). This receivable is Unsecure, due on demand, and has an interest of 5% per annum. During 2014 Six Months, the Company incurred $50,160 in management fees paid in cash to directors and officers of IGEN (Six Months ended June 30, 2013 - $62,036). During 2014 Six Months, IGEN recorded the following transactions with Gogiro, a company shares a common Officer and Director with IGEN, and a company of which IGEN has significant influence (Note 4): -Commission fees income from Gogiro of $17,840 (Six months ended June 30, 2013 - $25,892) -Management service income from Gogiro of $12,221 (Six months ended June 30, 2013 - $38,875) -Advertising expenses charged by Gogiro of $3,049 (Six months ended June 30, 2013 - $9,200) -Office rent expenses charged by Gogiro of $1,633 (Six months ended June 30, 2013 - $4,100) As at June 30, 2014 the Company had account receivables of $176,310 (December 31, 2013 - $166,726), and accounts payable of $1,709 (December 31, 2013 - $9,667) with Gogiro (Note 4). The Company also had account payable of $56,523 (December 31, 2013 - $54,906) with directors and officers of IGEN and a company owned by a director of IGEN. F-11 Table of Contents IGEN NETWORKS CORP. Notes to Interim Consolidated Financial Statements (Unaudited) For the Six Month period ended June 30, 2014 (Expressed in U.S. dollars) 7.Stockholders' Equity a)During the year ended December 31, 2013, the company issued the following shares under the Securities Act of 1933 exemption Rule 144: On March 25, 2013, the company issued a total of 444,444 restricted common shares for which the company received a total of $40,000 in subscriptions for shares at a price of $0.09 per share as part of the exercising of stock options. On March 12, 2013, the company issued a total of 1,744,747 restricted common shares for the acquisition of 2,078,080 common shares of Gogiro (Note 3) On June 4, 2013, the company issued a total of 650,000 restricted common shares (with fair value of $58,500 or $0.09/share) to various consultants for their services provided. On October 11 and November 4, 2013, two directors exercised 550,000 options of the Company into common shares at $0.09/share for $49,500. On December 5 and 16, 2013, the Company issued 400,000 common shares at $0.10/share for $40,000 in a non-brokerage private placement. b)During the six months ended June 30, 2014, the company issued the following shares under the Securities Act of 1933 exemption Rule 144: On January 28, 2014 the Company issued 843,750 units (“Unit A”) at $0.08/share for $67,500 pursuant to a non-brokerage private placement.Each Unit A consisted of one common share and one share purchase warrant, each warrant entitling the holder to purchase one share at an exercise price of $0.20 per share for one year. During the three months ended June 30, 2014, pursuant to non-brokerage private placements, the Company issued: -625,000 common shares at $0.08/share for $50,000, -333,333 common shares at $0.15/share for $50,000, -384,616 units (“Unit B”) at $0.13/unit for $50,000. Each Unit B consisted of one common share and one share purchase warrant, each warrant entitling the holder to purchase one share at an exercise price of $0.26 per share for one year. The Company also issued 379,722 common shares to various consultants for their services rendered. The fair value of these common shares is $66,570 which is determined by the market closing prices of these shares when they were issued. The Company issued 2,500,000 common shares as consideration for the Acquisition (Note 2). The fair value of these common shares is $475,000 which is determined by the market closing prices of these shares at the Acquisition Date. c)Common share purchase warrants: During 2014 Six Months, 1,228,336 share purchase warrants were issued at two private placements (Note 7 (b)). The number of outstanding warrants as at December 31, 2013 and June 30, 2014 was Nil and 1,228,336 respectively. As at June 30, 2014, the weighted average exercise price and weight average remaining life of the warrants was $0.22/share and 0.97 years respectively. d)Stock Options On March 25, 2013 via Board of Directors Consent Resolution the Company ratified and adopted a Stock Option Plan, created an option pool of 4,000,000 options. The Company granted 1,475,000 options to three directors of the Company andgranted a further 185,000 options to employees and consultants of the Company (totaling 1,660,000 options) during the year ended December 31, 2013. Each stock option entitles the option holder to purchase one common share of the Company on or before March 31, 2018 at an exercise price of $0.09.Among these 1,660,000 options, 1,085,000 were vested immediately on March 25, 2013. The remaining 325,000 options and 250,000 options were vested on September 1 and November 1, 2013 respectively. F-12 Table of Contents IGEN NETWORKS CORP. Notes to Interim Consolidated Financial Statements (Unaudited) For the Six Month period ended June 30, 2014 (Expressed in U.S. dollars) d)Stock Options (continued) On April 17, 2013, the Company granted 75,000 stock options to two consultants at an exercise price of $0.07/share.These 75,000 options were vested immediately on April 17, 2013 and will expire on March 31, 2018. On July 31, 2013, the Company granted 350,000 stock options to three consultants at an exercise price of $0.09/share.These 350,000 options were vested immediately on July 31, 2013 and will expire on March 31, 2018. On April 28, 2014, the Company granted 50,000 stock options to a consultant at an exercise price of $0.17/share.These 50,000 options will be vested 50% on October 1, 2014 and the remaining 50% on April 1, 2015 respectively, and will expire on April 1, 2019. On June 5, 2014, the Company granted three consultants a total of 450,000 stock options at an exercise price of $0.18/share.These 450,000 options will be vested 50% on May 1, 2015 and the remaining 50% on May 1, 2016 respectively, and will expire on June 5, 2019. The fair values of stock options granted are amortized over the vesting period where applicable. During 2014 Six Months, the Company recorded $7,095 (Six months ended June 30, 2013 - $126,475) stock-based compensation in connection with the vesting of options granted. The Company uses the Black-Scholes option pricing model to establish the fair value of options granted with the following assumptions: Six months ended 2014/6/30 Six months ended 2013/6/30 Expected dividend yield 0
